PER CURIAM.
This matter is before the Court on respondent’s Petition for Leave to Resign Pending Disciplinary Proceedings, pursu*269ant to Article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition is conditioned upon acceptance by the Board of Governors of the following terms and conditions:
1. Respondent neither admits nor denies the veracity or accuracy of the pending disciplinary matter against him;
. 2. Respondent agrees to cooperate with any Clients Security Fund investigation conducted by The Florida Bar in the eventuality that same becomes necessary;
3. Respondent will make full restitution to any person or entity that legitimately claims any loss of funds entrusted to respondent as escrow agent or entrusted to respondent in any other capacity;
4. Respondent will make full restitution to the Clients’ Security Fund in the eventuality that any claim is paid as a result of Petitioner’s actions;
5. Respondent freely and voluntarily submits this petition with the full understanding and awareness, that by its terms, he will be forever barred from the practice of law in this jurisdiction;
6. Respondent is of advanced age and not in the best of health;
7. Respondent does not desire to engage in protracted and costly proceedings with The Florida Bar which would be detrimental to his health and remaining financial resources; and
8. Respondent agrees to pay costs incurred by The Florida Bar in the amount of Two Hundred Fifty Five Dollars and Forty Cents ($255.40).
9. Respondent avers that the public interest will not be adversely affected by the granting of this petition, and that granting this petition will not adversely affect the purity of the courts nor hinder the administration of justice nor the confidence of the public in the legal profession.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign Pending Disciplinary Proceedings on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.-08(3) are fully satisfied, the Petition for Leave to Resign permanently is hereby approved. Respondent’s resignation shall be effective December 3, 1984, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients, and respondent shall not accept any new business.
Costs in the amount of $255.40 are hereby taxed against respondent.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, MCDONALD and SHAW, JJ„ concur.